PER CURIAM.
Motion for an appeal from a judgment of the Monroe Circuit Court, in favor of Cloy Fish and others against the Gulf Interstate Gas Company, for damages to the plaintiffs’ land in connection with the installation of a gas transmission line by the defendant under an easement agreement. The amount in controversy is $505.
We have carefully examined the record and fully considered the arguments of counsel and upon a consideration of the whole case we are not convinced that there was error prejudicial to the substantial rights of the appellant.
The motion for an appeal is overruled and the judgment stands affirmed.